                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                       CIVIL ACTION NO. 3:18-CV-00242-GNS-CHL


SHIREEN DUPREE HUTCHERSON                                                            PLAINTIFF

v.

COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Objection (DN 21) to the Magistrate Judge’s

Findings of Fact, Conclusions of Law and Recommendation (“R&R”) (DN 20), and Plaintiff’s

Motion for Summary Judgment (DN 10). For the reasons outlined below, the objection is

OVERRULED and the motion is DENIED.

                              I.      STATEMENT OF FACTS

       Plaintiff Shireen Dupree Hutcherson (“Hutcherson”) filed an application for Title II Social

Security disability insurance benefits on November 15, 2014. (Administrative R. at 176, DN 7-5

[hereinafter R.]). On March 14, 2017, Administrative Law Judge Gloria B. York ( “ALJ”)

conducted a hearing on Hutcherson’s application. (R. at 53, DN 7-2). Upon consideration of

Hutcherson’s claim, the ALJ denied it using the five-step sequential process established by the

Social Security Administration (“SSA”). 20 C.F.R. § 404.1520(a)(4); (R. at 21-40, DN 7-2).

       At the first step, the ALJ found that Hutcherson has not engaged in substantial gainful

activity since May 30, 2014, the alleged onset date, and that Hutcherson meets the insured status

requirements. 20 C.F.R. § 404.1520(a)(4)(i); (R. at 27, DN 7-2). At the second step, the ALJ

determined that Hutcherson has severe impairments, including: fibromyalgia; knee pain status

post several surgeries; neck and low back pain with degenerative disc disease; shoulder pain; a

                                                1
bipolar disorder; and a generalized anxiety disorder with a panic disorder.         20 C.F.R. §

404.1520(a)(4)(ii); (R. at 27, DN 7-2). At the third step, the ALJ found that Hutcherson does not

have any impairment or combination of impairments that meets one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii); (R. at 28, DN 7-2).

At the fourth step, the ALJ found that Hutcherson: has the residual functional capacity to perform

sedentary work; can lift and carry ten pounds occasionally; can stand and walk two hours out of

an eight-hour day; can sit six hours out of an eight-hour day; can frequently reach overhead; and

is limited to routine, repetitive tasks which require only occasional interaction with supervisors

and coworkers and no interaction with the general public in a job which is not fast paced. 20

C.F.R. § 404.1520(a)(4)(iv); (R. at 30, DN 7-2). For the fifth and final step, the ALJ determined

that Hutcherson is capable of performing a significant number of jobs that exist in the national

economy. 20 C.F.R. § 404.1520(a)(4)(v); (R. at 33, DN 7-2). Thus, the ALJ determined that

Hutcherson “has not been under a disability, as defined in the Social Security Act, from May 30,

2014, through the date of this decision” and did not award benefits. (R. at 34, DN 7-2).

       Hutcherson appealed the ALJ’s decision to the Appeals Council on July 20, 2017, which

denied her request for review on February 15, 2018. (R. at 173-75, DN 7-4). Hutcherson then

filed the present action on April 13, 2018. (Compl., DN 1). Upon Hutcherson’s motion for

summary judgment (Pl.’s Mot. Summ. J., DN 10) the Magistrate Judge issued his R&R,

recommending that this Court affirm the ALJ’s decision and deny Hutcherson’s motion for

summary judgment. (R&R at 13, DN 20). Hutcherson then objected to the R&R. (Pl.’s Obj., DN

21).




                                                2
                                      II.   JURISDICTION

       The Court has jurisdiction to examine the record that was before the Commissioner on the

date of the Commissioner’s final decision and to enter a judgment, affirming, modifying, or

reversing that decision. 42 U.S.C. § 405(g).

                               III.     STANDARD OF REVIEW

       Social security cases may receive different levels of review in federal district courts. The

Federal Magistrates Act allows district judges to designate magistrate judges to issue “proposed

findings of fact and recommendations for . . . disposition . . . .” 28 U.S.C. § 636(b)(1)(B). The

magistrate judge then files a recommendation, to which each party may object within fourteen

days. 28 U.S.C. § 636(b)(1). Those parts of the report to which objections are raised are reviewed

by the district judge de novo. Id. This differs from the standard applied to the Commissioner of

Social Security’s decision, which is reviewed to determine “whether it is supported by substantial

evidence and was made pursuant to proper legal standards.” Rogers v. Comm’r of Soc. Sec., 486

F.3d 234, 241 (6th Cir. 2007) (citations omitted).

       Evidence that a “reasonable mind might accept as adequate to support a conclusion” is

substantial evidence. Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks

omitted) (citation omitted).     It is “more than a scintilla of evidence but less than a

preponderance . . . .” Rogers, 486 F.3d at 241 (internal quotation marks omitted) (citation omitted).

Where substantial evidence supports the ALJ’s decision, a court is obliged to affirm. See Siterlet

v. Sec’y of Health & Human Servs., 823 F.2d 918, 920 (6th Cir. 1987) (citation omitted). A court

should not attempt to resolve conflicts of evidence or questions or credibility. See Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (citation omitted). The district court may consider




                                                 3
any evidence in the record, regardless of whether cited in the ALJ’s decision. See Mullen v. Bowen,

800 F.2d 535, 545-46 (6th Cir. 1986).

                                         IV.    DISCUSSION

          Throughout her objection and motion, Hutcherson appears to generally argue that the

ALJ’s opinion is not supported by substantial evidence. The only specific objections Hutcherson

makes is that the ALJ failed to properly consider the opinions of three medical professionals in

coming to her conclusion. (Pl.’s Obj. 9-15, DN 21; Pl.’s Mem. Supp. Mot. Summ. J. 9-13, DN

10-1). Specifically, Hutcherson argues that the ALJ failed to properly consider the opinions of her

treating physicians, Dr. Andrea Watson (“Dr. Watson”) and Dr. Mark Smith (“Dr. Smith”),1 and

the examining consultative psychologist, Dr. J. Lorilea Conyer (“Dr. Conyer”).2

          A.     The ALJ did not err in discounting the opinions of Drs. Watson and Smith.

          The applicable social security regulations contain a procedural requirement that the Social

Security Administration (“SSA”) “always give good reasons in [its] notice of determination or

decision for the weight [it] give[s] [a claimant’s] treating source’s medical opinion.” 20 C.F.R. §

416.927(c)(2); see also Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (“The

regulation requires the agency to ‘give good reasons’ for not giving weight to a treating physician

in the context of a disability determination.” (citation omitted)). As the Sixth Circuit has noted:

          The requirement of reason-giving exists, in part, to let claimants understand the
          disposition of their cases, particularly in situations where a claimant knows that his
          physician has deemed him disabled and therefore might be especially bewildered
          when told by an administrative bureaucracy that she is not, unless some reason for
          the agency’s decision is supplied. This requirement also ensures that the ALJ
          applies the treating physician rule [in 20 C.F.R. § 416.927(c)(2)] and permits
          meaningful review of the ALJ’s application of the rule.




1
    The fact that Drs. Watson and Smith constitute “treating physicians” is undisputed.
2
    The fact that Dr. Conyer constitutes an “examining source” is undisputed.
                                                    4
Wilson, 378 F.3d at 544 (internal quotation marks omitted) (internal citations omitted) (citation

omitted). A treating physician’s opinion will be given controlling weight if that opinion is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence of record. Gayheart v. Comm’r of Soc. Sec., 710

F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)(2)). When a treating physician’s

opinions are not given controlling weight, “the opinion is weighed based on the length, frequency,

nature, and extent of the treatment relationship, as well as the treating source’s area of specialty

and the degree to which the opinion is consistent with the record as a whole and is supported by

relevant evidence.” Id. (internal citation omitted) (citing 20 C.F.R. § 404.1527(c)(2)-(6)).

       Hutcherson argues that the ALJ did not explicitly apply some of the factors listed in 20

C.F.R. § 404.1527(c)(2) in evaluating the opinions of Drs. Watson and Smith. “Although the

regulations instruct an ALJ to consider these factors, they expressly require only that the ALJ’s

decision include “good reasons . . . for the weight . . . give[n] [to the] treating source’s opinion”—

not an exhaustive factor-by-factor analysis.” Francis v. Comm’r of Soc. Sec. Admin., 414 F. App’x

802, 804 (6th Cir. 2011) (alterations in original) (citations omitted). The Sixth Circuit in Francis

affirmed the ALJ’s decision after the ALJ’s opinion “cited the opinion’s inconsistency with the

objective medical evidence, [the claimant’s] conservative treatment and daily activities, and the

assessment of [the claimant’s] other physicians[,]” saying, “[p]rocedurally, the regulations require

no more.” Id. at 805. Here, the ALJ identified that Drs. Watson and Smith’s opinions were

inconsistent with the objective medical evidence and the assessment of other medical

professionals. (R. at 28-33, DN 7-2). The ALJ additionally identified evidence supporting the

assertion that certain treatments can assist Hutcherson in her daily life. (R. at 31-32, DN 7-2).




                                                  5
       Moreover, “[b]ecause the treating-source rule is not ‘a procrustean bed, requiring an

arbitrary conformity at all times,’ we excuse a decision’s noncompliance with its provisions ‘where

[the decision] has met the goal of § 1527[c](2)—the provision of the procedural safeguard of

reasons—even though [it] has not complied with the terms of the regulation.’” Francis, 414 F.

App’x at 805 (quoting Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir. 2010) (per

curiam); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004)). “So long as the

decision ‘permits the claimant and a reviewing court a clear understanding of the reasons for the

weight given a treating physician’s opinion,’ we look past such procedural errors.” Francis, 414

F. App’x at 805 (quoting Friend, 375 F. App’x at 551).

       The ALJ found that “the opinion of Dr. Watson . . . that the claimant cannot work an eight-

hour day is not supported by objective findings and it is inconsistent with the other evidence.” (R.

at 32, DN 7-2). The ALJ found Dr. Watson’s opinion that “depression and anxiety affect Ms.

Hutcherson’s physical condition” to be directly contradictory to the opinion of MA John K.

Biedermann (“MA Biedermann”) who “felt like that she needed to go back to work[.]” (R. at 32,

DN 7-2; R. at 513, DN 7-7). The ALJ also noted that MA Biedermann’s opinion was “congruent

with mental status examinations and the claimant’s unimpressive psychological presentation in

numerous medical records.” (R. at 32, DN 7-2). The ALJ specifically highlighted the opinion of

APRN Samantha Richards “who followed Ms. Hutcherson more recently at Astra3 [and] reports

no apparent serious mental status abnormalities.” (R. at 32, DN 7-2; R. at 767, DN 7-7).

Hutcherson “otherwise recorded cooperative and attentive behavior with no gross behavioral

abnormalities as recent as December 2016 and even more recent on February 14, 2017 observed a




3
  This is in reference to Astra Behavioral Health (“Astra”), a mental health treatment organization
that Dr. Watson referred Hutcherson to in June 2014. (R. at 625, DN 7-7).
                                                 6
euthymic mood for a claimant who was friendly and communicative.” (R. at 32, DN 7-2; R. at

771, DN 7-7; R. at 775, DN 7-7). Finally, Dr. Watson’s opinion contradicted Dr. Smith’s opinion,

as Dr. Smith “opined emotional factors did not contribute to her symptoms.” (R. at 32, DN 7-2;

R. at 831, DN 7-7).

       The ALJ also took issue with Drs. Watson and Smith’s opinion “that the claimant can sit

15 minutes, stand 15 minutes[,] and sit, stand and/or walk less than two hours.” (R. at 32, DN 7-

2). Dr. Smith opined in March 2017 that Hutcherson “cannot lift any weight[,] not even ten

pounds[,] . . . and must elevate her legs 75% of a workday if she does sedentary work.” (R. at 32,

DN 7-2; R. at 831-34, DN 7-7). The ALJ, however, found a progress report rendered in January

2017 from Dr. Smith’s office as more persuasive and somewhat contradictory. (R. at 32, DN 7-

2). The progress report “indicated [Hutcherson] can lift ten pounds occasionally and balance/drive

and bend at the waist two-and-a-half to five-and-a-half hours each.” (R. at 733, DN 7-7). The

ALJ found this report to be “consistent with the other evidence[.]” (R. at 32, DN 7-2).

       The ALJ noted that Hutcherson takes medication for fibromyalgia, fibromyalgia being

Hutcherson’s “biggest problem.” (R. at 31, DN 7-2). Specifically, Hutcherson takes Tramadol,

which “relieves her pain for five to six hours.” Hutcherson also takes muscle relaxers. The ALJ

provided a detailed explanation of the knee, neck, and back pain related by Hutcherson, in addition

to migraines. More importantly, the ALJ explained why “[o]bjective medical evidence . . . does

not rule out sedentary work[,]” evidence that implicitly contradicts Drs. Watson and Smith’s

findings “that the claimant can sit 15 minutes, stand 15 minutes[,] and sit, stand and/or walk less

than two hours”:

       Records show good symptom relief with Synvisc-one injections. . . . Follow-up
       examination in August 2016 indicated she may be due for one of these injections.
       She had continued full extension with no effusion on examination of the bilateral
       knees but also continued diffuse tenderness to palpation. It had been quite some

                                                7
       time since her last Synvisc-one injection. She returned in October 2016 for right
       should and neck pain with the above noted unimpressive EMG results making her
       hopeful for conservative treatment and a return to normal daily activities. Neck
       and back pain are with fairly minor findings on magnetic resonance imagings
       (MRI) of the back and neck as already described above. Pain management notes
       reflect her complaints in serial visits, which routinely show a claimant who is in no
       acute distress despite her pain score on the visual analogue scale (VAS). Treatment
       is with injection therapy and radiofrequency ablations as has been noted. Dr.
       Watson’s notes at the Elizabethtown Family Practice reflect Ms. Hutcherson’s
       complaints again with not particularly impressive objective findings including
       normal examination of the neck as already pointed out.

(R. at 31-32, DN 7-2) (internal record citations omitted).

       Finally, the ALJ noted that while the state agency physicians placed Hutcherson on light

work, the ALJ was placing Hutcherson on sedentary work. (R. at 32, DN 7-2). The state agency

physicians also reported that Hutcherson could lift 20 pounds occasionally and 10 pounds

frequently, which refutes Dr. Smith’s contention that Hutcherson could never lift any weight. (R.

at 97, DN 7-3; R. at 833, DN 7-7).

       In sum, the ALJ parsed through the record and determined that she could not rely on the

opinions of Drs. Watson and Smith because those opinions contradicted the opinions of other

medical professionals and other evidence of record. The ALJ specifically refuted Dr. Watson’s

contention that Hutcherson cannot work an eight-hour day by pointing to at least three other reports

from treating medical professionals contradicting that conclusion and by examining Hutcherson’s

reported medical issues firsthand. The ALJ also specifically rejected Drs. Watson and Smith’s

opinions regarding Hutcherson’s constrained ability to sit, stand, and walk in the same way and

her mental health issues. The ALJ “‘g[a]ve good reasons’ for not giving weight to a treating

physician in the context of a disability determination[,]” and as such the Court can find no error in

the ALJ’s opinion. Wilson, 378 F.3d at 544 (citation omitted).




                                                 8
          Hutcherson cites to Macias v. Colvin, No. 3:13-cv-622-JDM, 2014 WL 4794638 (W.D.

Ky. Sept. 25, 2014), in support of her contention that the ALJ impermissibly failed to give

controlling weight to Drs. Watson and Smith’s opinions. As the Magistrate Judge noted, however,

Macias is distinguishable because the ALJ’s analysis in Macias “consisted only of a comparison

of [the treating physician’s opinion] to Mr. Macias’s reported activities and medications, not to

any other treatment notes or diagnostic tests.” Id. at *3. Unlike Macias, the ALJ here did not

discount Drs. Watson and Smith’s opinions solely on a comparison of Hutcherson’s “reported

activities and medications.” The ALJ’s analysis here included an explanation of Hutcherson’s

medical history and current medical status suggesting that she could perform sedentary work. The

ALJ also explained how Drs. Watson and Smith’s opinions conflicted with the opinions of other

medical professionals. The Magistrate Judge correctly found Macias distinguishable.

          The Court agrees with and accepts the Magistrate Judge’s finding that “Hutcherson has not

demonstrated any error in the ALJ’s assessment of Dr. Smith and Dr. Watson’s opinion.” (R&R

at 10).

          B.     The ALJ did not err in discounting the opinion of Dr. Conyer.

          Generally, the ALJ is required to give more weight to a source who has examined the

claimant than one who has not. Gayheart, 710 F.3d at 375 (citing 20 C.F.R. §§ 404.1502,

404.1527(c)(1)). In affording weight to an examining source, the ALJ is required to “consider

factors including the length and nature of the treatment relationship, the evidence that the physician

offered in support of her opinion, how consistent the opinion is with the record as a whole, and

whether the physician was practicing in her specialty.” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504,

514 (6th Cir. 2010) (citation omitted). However, a medical opinion from an examining source is

“never assessed for ‘controlling weight.’” Gayheart, 710 F.3d at 376. Further, an ALJ is not



                                                  9
required to give “good reasons” for the weight ascribed to an examining physician’s opinion. See

Ealy, 594 F.3d at 514. Instead, the ALJ must only “say enough ‘to allow the appellate court to

trace the path of [her] reasoning.’” Stacey v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir.

2011) (quoting Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995)).

       The ALJ specifically outlined in detail her reasons for discounting Dr. Conyer’s opinion.

(R. at 29-30, DN 7-2). First, the ALJ noted an extreme discrepancy in the global assessment ratings

given by Dr. Conyer and medical professionals at Astra. (R. at 28-29, DN 7-2). According to the

ALJ, a global assessment rating (“GAF”) score “is a clinician’s rating[] of an individual’s overall

psychological, social and occupational functioning on a scale of 0 to 100.” (R. at 29 n.4, DN 7-

2). “A rating of 55 indicates moderate symptoms or moderate difficulty in social, occupational, or

school functioning.” Astra examined Hutcherson four times between June 26, 2014 and July 8,

2015: (1) on June 26, 2014, Astra scored Hutcherson at a 41-50 GAF (R. at 626, DN 7-7); (2) on

January 26, 2015, Astra scored Hutcherson at a 50 GAF (R. at 634, DN 7-7); (3) on March 31,

2015, Astra scored Hutcherson at a 55 GAF (R. at 637, DN 7-7); and (4) on July 8, 2015, Astra

scored Hutcherson at a 55 GAF (R. at 639, DN 7-7). When Dr. Conyer evaluated Hutcherson on

January 19, 2015, however, Dr. Conyer scored Hutcherson at 20 GAF. (R. at 471, DN 7-7). “A

rating of 20 indicates there is some danger of hurting [one’s] self or others or occasionally fails to

maintain minimal personal hygiene or gross impairment in communication.” (R. at 29 n.6, DN 7-

2). This discrepancy persuaded the ALJ to rely on the treating physicians with Astra over Dr.

Conyer’s opinions as an examiner.

       In addition to the great discrepancy between Astra’s GAF scores versus Dr. Conyer’s GAF

score, the ALJ also noted that, according to Dr. Conyer herself, Hutcherson “maintained normal

eye contact, responsive facial expressions and a cooperative attitude, which would appear



                                                 10
unsupportive of a 20 GAF.” (R. at 29, DN 7-2; R. at 470, DN 7-7). The ALJ noted further

discrepancies as between Dr. Conyer’s observations of Hutcherson and the GAF score she

assessed:

        Thoughts were logical; adaptive functioning adequate; and fund of knowledge
        average. Posture and gait were normal and motor activity not remarkable. She had
        no difficulty repeating a six-digit series of numbers forward and a four-digit series
        in reverse. Attention to task and concentration was normal and she was oriented to
        person, place and time. Ms. Conyer found slight to moderate impairment in
        psychological functioning except for marked limits tolerating stress, which is not
        consistent with the findings during the examination. Indeed, claimant generally
        described limitations in terms of pain problems while pain management and other
        medical notes largely reflect a normal psychiatric presentation overall.

(R. at 29-30, DN 7-2) (internal record citations omitted).

        The ALJ additionally noted that “[t]he state agency psychological consultants similarly

found Ms. Conyer’s opinion inconsistent with the evidentiary file” and that “[t]he addition of new

evidence since their 2015 opinions does not alter their respective conclusions.” (R. at 30, DN 7-

2). Finally, the ALJ noted that Dr. Conyer’s opinion was not consistent with Hutcherson’s own

reports during examination, which the ALJ characterized as being largely reports of problems with

pain.

        For all of these reasons, the ALJ was “not persuaded Ms. Hutcherson is as limited as Ms.

Conyer posits.” Simply put, the ALJ more than adequately explained why she discounted Dr.

Conyer’s opinion. The ALJ specifically refuted Dr. Conyer’s findings with the findings of

Hutcherson’s treating medical professionals. The ALJ also outlined specific medical reasons

refuting Dr. Conyer’s opinion. As such, the Court adopts the Magistrate Judge’s finding that there

is “no error in [the ALJ’s] assessment of Dr. Conyer’s opinion.” (R&R at 12).




                                                 11
       C.      The ALJ’s opinion is supported by substantial evidence.

       As a final matter, Hutcherson contends that the ALJ’s opinion is generally not supported

by substantial evidence by attempting to discredit the evidence that the ALJ did rely on.

       First, Hutcherson takes issue with the ALJ’s reliance on MA Biedermann’s evaluation.

Specifically, Hutcherson believes the ALJ mischaracterized MA Biedermann’s report. Hutcherson

believes that when MA Biedermann notes in his evaluation that he “felt like [Hutcherson] needed

to go back to work” he is not saying that he thought Hutcherson had the ability to return to work.

Yet, upon evaluation of the totality of MA Biedermann’s report, it is Hutcherson who

mischaracterizes the report. MA Biedermann explicitly told Hutcherson to return to work: “I

asked her to go back into work on Friday[.]” (R. at 513, DN 7-7). If MA Biederman thought

Hutcherson could not work, he would not have told her to return to work. Hutcherson also believes

MA Biedermann’s report and opinion to be outdated, having taken place on October 15, 2014. (R.

at 513, DN 7-7). Hutcherson fails to articulate, however, any events or changes in condition

between the time of MA Biedermann’s report and the present day that may call Biedermann’s

report into question.

       Hutcherson’s criticism of the ALJ’s reliance on APRN Richards’s report can also be

summarily dispensed with. The ALJ explicitly relied on APRN Richard’s report only for the

assertion that Hutcherson possesses “no apparent serious mental status abnormalities.” (R. at 32,

DN 7-2; R. at 767, DN 7-7). Hutcherson’s criticism of the ALJ’s reliance on APRN Richard’s

report goes beyond what the ALJ actually used APRN Richard’s report for.

       Finally, Hutcherson’s criticism of the ALJ’s reliance on a January 25, 2017, report can

likewise be dispensed with summarily. Although that report notes that Hutcherson can lift 10

pounds occasionally and balance/drive and bend at the waist 2½ to 5½ hours each in a day,



                                                12
Hutcherson focuses on the part of the report that recommends “no work[.]” While that latter fact

obviously supports Hutcherson’s position, the former fact supports the ALJ’s determination that

Hutcherson “has a residual function capacity for a limited range of sedentary work.” (R. at 30,

DN 7-2). Pointing to evidence of record supporting Hutcherson’s position does not discount the

evidence supporting the ALJ’s determination. See Gayheart, 710 F.3d at 374 (“A reviewing court

will affirm the Commissioner’s decision if it is based on substantial evidence, even if substantial

evidence would also have supported the opposite conclusion.” (citing Colvin v. Barnhart, 475

F.3d 727, 730 (6th Cir. 2007))).

       Hutcherson’s belief that the ALJ’s decision is not supported by substantial evidence is

meritless. The ALJ cited to the opinions of medical professionals and to the plethora of reports

outlining Hutcherson’s medical conditions in support of her ruling. The ALJ’s decision is

supported by substantial evidence.

                                     V.     CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that the Magistrate Judge’s

Findings of Fact, Conclusions of Law, and Recommendation (DN 20) is ACCEPTED AND

ADOPTED IN ITS ENTIRETY, Plaintiff’s Objection (DN 21) is OVERRULED, and Plaintiff’s

Motion for Summary Judgment (DN 10) is DENIED.




                                                                  September 18, 2019


cc:    counsel of record




                                                13
